Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

All claims pending thus being allowable, prosecution on the merits is closed in this application.  A statement of the examiner’s reasons for allowance is provided in the paragraphs, which follow below.

REASONS FOR ALLOWANCE
Claims 37-42, 45-52 and 54-69 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
The closest prior art by Albahri (US 2009/0027759 A1) teaches a method of controlling tint of a tintable window. 
However, Albahri does not teach “wherein predicting the weather condition comprises using one or more sensors disposed outside of a facility and/or the method further comprises measuring an optical property outside of the facility in which the at least one tintable window are disposed” as to claim(s) 37; or “wherein the electrical connections comprise a bus bar, the one or more sensors are operatively coupled to a facility and are disposed external to the facility, and/or the at least one controller is configured to determine, or direct determination of, the tint level at least in part by using an angle in which an electromagnetic radiation enters a facility in which the at least one tintable windows are disposed” as to claim(s) 47; or “wherein predicting, or directing prediction of, the weather condition comprises using one or more sensors disposed 
Thus, the prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The claimed invention is therefore considered to be in condition for allowance as being novel and nonobvious over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 8, 2021